Citation Nr: 1738506	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  10-13 875A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial compensable disability rating for scar, status post abdominal hysterectomy.

2.  Entitlement to an initial compensable disability rating for pulmonary embolism.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel




INTRODUCTION

The Veteran had active duty service from August 1986 to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

The issue of entitlement to a higher initial rating for pulmonary embolism is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's scar status post abdominal hysterectomy is superficial, is manifested by burning and numbness, and does not result in functional impairment or other disabling effects.   


CONCLUSION OF LAW

The criteria for a 10 percent rating, but no higher, for scar, status post abdominal hysterectomy, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. § 4.118, Diagnostic Codes 7801-05 (2008); 38 C.F.R. §§ 4.1-4.7, 4.10, 4.118, Diagnostic Codes 7801-7805 (2016).








REASONS AND BASES FOR FINDING AND CONCLUSION

Disability Ratings

Disability evaluations (ratings) are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 
38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for the disability is disputed, separate or "staged" evaluations may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2008).  In other cases, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In both claims for an increased rating on an original claim and an increased rating for an established disability, only the specific criteria of the Diagnostic Code are to be considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.

Initial Rating for Scar, Status Post Abdominal Hysterectomy

The Veteran's claim for service connection for an abdominal scar was received in April 2006.  An April 2007 rating decision granted service connection for an abdominal scar.  A non-compensable rating was assigned from September 2006.  

During the pendency of this appeal, VA amended the rating criteria for the evaluation of scars, which became effective on October 23, 2008.  This amendment generally applies to applications for benefits received by VA on or after October 23, 2008.  A veteran whom VA rated before such date under Diagnostic Codes 7800, 7801, 7802, 7803, 7804, or 7805 may request review under these clarified criteria, irrespective of whether his or her disability has worsened since the last review.  The effective date of an increased rating award, however, will in no case be before October 23, 2008.  The Veteran's service connection claim was received in April 2006.  Thus, the Board will consider both the former and current rating criteria in this case.

The rating criteria for scars are set forth at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805.  Diagnostic Code 7800 pertains to scars of the head, face and neck and is not applicable in this case. 

Neither version of Diagnostic Code 7802 applies because the abdominal scar does not have an area of 144 square inches (929 sq. cm.) or greater.

The prior version of Diagnostic Code 7803 does not apply, as it pertains to unstable scars.  The revised regulations eliminated Diagnostic Code 7803.

Under the prior rating criteria, Diagnostic Code 7804 provided that a 10 percent rating was assignable for superficial scars that are painful on examination.  Note (1) to Diagnostic Code 7804 provided that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provided that a 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation (See § 4.68 of this part on the amputation rule).

According to the revised criteria of Diagnostic Code 7804, a 10 percent rating is assignable for one or two scars that are unstable or painful.  A 20 percent rating is assignable for three of four scars that are unstable or painful.  A 30 percent rating is assignable for five or more scars that are unstable and painful.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that, if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under diagnostic codes 7800, 7801, 7802 or 7805 may also receive an evaluation under this diagnostic code, when applicable.

Under the rating criteria for Diagnostic Code 7805 which were previously in effect, other scars were to be rated based upon limitation of function of the affected part. 

The revised version of Diagnostic Code 7805 pertains to other scars (including linear scars) and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802 and 7804.  Any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 are to be evaluated under an appropriate diagnostic code.

The Veteran had a VA examination in January 2007.  The examination reflects that the Veteran underwent a hysterectomy in April 2002.  She had a residual lower pelvic scar, which was originally created during a c-section and was re-entered during her hysterectomy.  On physical examination, there was a scar transverse that was without tenderness or drainage.  

In an April 2010 statement, the Veteran noted that her abdominal scar itches.  Private medical records dated in October 2010 reflect that the Veteran complained of numbness and burning along the abdominal incision.  

On review, the Board finds that a 10 percent rating is warranted for the Veteran's abdominal hysterectomy scar throughout the appeal period.  The Veteran has reported symptoms such as burning and itching of the scar, which she is competent to report.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's statements and the treatment records during the appeal period provide credible evidence of scar symptoms, including burning and itching.   The symptoms shown during the rating period more closely approximate a painful, superficial scar.  Therefore a 10 percent rating is warranted, pursuant to Diagnostic Code 7804.  There are no functional limitations or other disabling effects associated with the abdominal hysterectomy scar. 

The Board has considered the Veteran's claim  and decided entitlement based on the evidence.  Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

A 10 percent rating is granted for scar, status post abdominal hysterectomy from September 1, 2006.


REMAND

Pulmonary embolism is rated according to Diagnostic Code 6817.  Diagnostic  Code 6817 pertains to pulmonary vascular disease.  A 0 percent rating is warranted for asymptomatic pulmonary vascular disease, following resolution of pulmonary thromboembolism.  A 30 percent rating is assigned for pulmonary vascular disease that is symptomatic, following resolution of acute pulmonary embolism.  A 60 percent rating is assigned for chronic pulmonary thromboembolism requiring anticoagulant therapy, or; following inferior vena cava surgery without evidence of pulmonary hypertension or right ventricular dysfunction.  A 100 percent rating is assigned for primary pulmonary hypertension, or; chronic pulmonary thromboembolism with evidence of pulmonary hypertension, right ventricular hypertrophy, or cor pulmonale, or; pulmonary hypertension secondary to other obstructive disease or pulmonary arteries or veins with evidence of right ventricular hypertophy or cor pulmonale.  

A VA general medical examination dated in January 2007 shows that the Veteran was treated for pulmonary embolism in March 2005 and was treated with Coumadin.  VA treatment records dated in April 2007 indicate that the Veteran had been "taking blood thinners for a long time."  It is not clear whether the Veteran  currently receives anticoagulant treatment for her service-connected pulmonary embolism.  The Board finds that a remand is necessary to obtain a VA examination to address the current manifestations of pulmonary embolism.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA compensation examination to ascertain the current severity of the service-connected pulmonary embolism.  The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials.

2.  The examiner should identify the current manifestations of pulmonary embolism.  The examiner should address the following questions:

(a) State whether the Veteran is symptomatic status-post pulmonary embolism. Specifically, address whether his complaints of shortness of breath are related to his pulmonary embolus or another cause. 

 (b) State whether any present chronic pulmonary embolism requires anticoagulant therapy or follows inferior vena cava surgery without evidence of pulmonary hypertension or right ventricular dysfunction. Address whether the use of Coumadin is specifically for pulmonary embolus.

 (c) State whether pulmonary vascular disease involves primary pulmonary hypertension, or chronic pulmonary thromboembolism with evidence of pulmonary hypertension, right ventricular hypertrophy, or cor pulmonale; or pulmonary hypertension secondary to other obstructive disease of pulmonary arteries or veins with evidence of right ventricular hypertrophy or cor pulmonale.  

Then, readjudicate claims on appeal. If the benefits sought on appeal remain denied, the Veteran and his representative will be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.

3.  Then, readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative will be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_____________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals



















Department of Veterans Affairs


